DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 3, it is unclear what is meant by the limitation “the leg portion is curved to cause the intermediate portion between both the end portions in the width direction of the leg portion protrude.”  For the purposes of examination, this limitation is interpreted as “the leg portion is curved to cause the intermediate portion between both the end portions in the width direction of the leg portion to protrude”.
	In regard to claim 5, it is unclear what is meant by the limitation “the extension portion is curved to cause the intermediate portion [annotated above] of the extension portion positioned between both the end portions in the width direction of the extension portion protrude”.  For the purposes of examination, this limitation is interpreted as “the extension portion is curved to cause the intermediate portion [annotated above] of the extension portion positioned between both the end portions in the width direction of the extension portion to protrude”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodrich et al.  [Goodrich hereinafter, US 2011/0181402].
In regard to claim 1, Goodrich discloses [in Figs. 1A-1D, 9 and 10] a movable member comprising: an elastically deformable portion [2] that curves upward in a protruding manner and includes a movable electrode [10]; and a support portion [annotated below] having a leg portion [annotated below] extending downward from a peripheral edge of the elastically deformable portion [2], an extension portion [annotated below] extending upward from the leg portion, and a connecting portion [annotated below] connecting the leg portion and the extension portion, wherein the leg portion has an intermediate portion [annotated below] positioned between both end portions in a width direction of the leg portion, the intermediate portion protruding, a boundary between the leg portion and the extension portion has an arc shape in top view, and a lower surface of the connecting portion is a protruding curved surface [pointed to at 5, Fig. 9] protruding downward.  

    PNG
    media_image1.png
    415
    578
    media_image1.png
    Greyscale

In regard to claim 2, Goodrich discloses [in Figs. 1A-1D, 9 and 10] the movable member according to claim 1, wherein the elastically deformable portion [2] is pressed downward to be deformed to move the movable electrode [10] downward.  
In regard to claim 3, Goodrich discloses [in Figs. 1A-1D, 9 and 10] the movable member according to claim 1, wherein the leg portion [annotated above] is curved to cause the intermediate portion [annotated above] positioned between both the end portions in the width direction of the leg portion to protrude.  
In regard to claim 4, Goodrich discloses [in Figs. 1A-1D, 9 and 10] the movable member according to claim 1, wherein the extension portion [annotated above] has an intermediate portion [annotated above] positioned between both end portions in a width direction of the extension portion, the extension portion protruding.  
In regard to claim 5, Goodrich discloses [in Figs. 1A-1D, 9 and 10] the movable member according to claim 4, wherein the extension portion [annotated above] is curved to cause the intermediate portion [annotated above] of the extension portion positioned between both the end portions in the width direction of the extension portion to protrude.  
In regard to claim 6, Goodrich discloses [in Figs. 1A-1D, 9 and 10] the movable member according to claim 4, wherein the intermediate portion [annotated above] of the leg portion [annotated above] and the intermediate portion [annotated above] of the extension portion [annotated above] protrude in opposite directions.  
In regard to claim 7, Goodrich discloses [in Figs. 1A-1D, 9 and 10] the movable member according to claim 6, wherein the intermediate portion [annotated above] of the extension portion [annotated above] protrudes in a first direction, and the intermediate portion [annotated above] of the leg portion [annotated above] protrudes in a second direction opposite to the first direction.  
In regard to claim 8, Goodrich discloses [in Figs. 1A-1D, 9 and 10] the movable member according to claim 1, wherein the intermediate portion [annotated above] of the leg portion [annotated above] protrudes most at a center of both the end portions of the leg portion.  
In regard to claims 9 and 10, Goodrich discloses [in Figs. 1A-1D, 9 and 10] the movable member according to claim 4, wherein the intermediate portion [annotated above] of the extension portion [annotated above] protrudes most at a center of both the end portions of the extension portion, wherein the intermediate portion [annotated above] of the leg portion [annotated above] protrudes most at the center.  
In regard to claim 11, Goodrich discloses [in Figs. 1A-1D, 9 and 10] the movable member according to claim 1, wherein a lower end of the lower surface of the connecting portion [annotated above] is an arc-shaped line having a constant height position.  
In regard to claim 12, Goodrich discloses [in Figs. 1A-1D, 9 and 10] the movable member according to claim 1, wherein the boundary between the leg portion [annotated above] and the extension portion [annotated above] has an arc shape of a perfect circle in top view.  
In regard to claims 13 and 14, Goodrich discloses [in Figs. 1A-1D, 9 and 10] the movable member according to claim 1, wherein the boundary between the leg portion [annotated above] and the extension portion [annotated above] has an arc shape centered on the movable electrode [10] in top view, wherein an outer periphery of the elastically deformable portion [2] is a circle centered on the movable electrode [10] in top view.  
In regard to claim 15, Goodrich discloses [in Figs. 1A-1D, 9 and 10] the movable member according to claim 1, wherein the elastically deformable portion [2] has a dome shape, and a central portion of the elastically deformable portion [2] is the movable electrode [10].  
In regard to claim 16, Goodrich discloses [in Figs. 1A-1D, 9 and 10] the movable member according to claim 1, wherein the movable member has conductivity [par. 0053].  
In regard to claim 17, Goodrich discloses [in Figs. 1A-1D, 9 and 10] the movable member according to claim 1.  In regard to the limitation that the protruding curved surface is formed by bending for forming the extension portion, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given significant patentable weight. 145 USPQ 656 (CCPA 1965). 
In regard to claims 18 and 19, Goodrich discloses [in Figs. 1A-1D, 9 and 10] the movable member according to claim 1, wherein the movable member includes a plurality of support portions [annotated above], and each of the plurality of support portions is the support portion, wherein the plurality of support portions extend radially from the movable electrode [10] in top view.  
In regard to claim 20, Goodrich discloses [in Figs. 1A-1D, 9 and 10] an input device comprising: a fixed electrode [8]; a base [Fig. 10] having a mounting surface on which the fixed electrode [8] is provided; and the movable member according to claim 1,  wherein the movable member is mounted on the mounting surface, the movable electrode [10] facing the fixed electrode [8], and the protruding curved surface [pointed to at 5, Fig. 9] of the movable member is in contact with the mounting surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ju et al. [US 9,837,226] and Wakuda [US 10,096,439] disclose similar movable members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833